Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rogitz on 11/23/2021.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A digital television system comprising:
at least one receiver of digital television content with segment timeline signaling, the receiver being programmed with instructions to configure the receiver to:
identify a command to tune to a first service not currently tuned to;
responsive to the command, access a service list table (SLT) to identify a computer network location at which to obtain information pertaining to accessing segments of a broadcast media presentation description (MPD) associated with the first service;
remove at least a last “N” segments from a segment timeline data structure in the MPD associated with the first service, wherein “N” is an integer at least equal to one, to render a truncated MPD having a last segment;
use the information pertaining to accessing segments associated with the first service to access, on the computer network, the last segment in the truncated MPD; [[and]]
; and
responsive to accessing the last segment in the truncated MPD, replenish the truncated MPD with the last “N” segments from the segment timeline data structure to permit play of the last “N” segments from the segment timeline.

Claim 2 has been cancelled. 

3.	(Currently Amended) The digital television system of Claim [[2]] 1, wherein the instructions configure the receiver to:
responsive to receiving, via broadcast, segments associated with the first service, change from accessing segments associated with the first service on the computer network to accessing segments associated with the first service via broadcast.

9.	(Currently Amended) A digital television system comprising:

at least one source of computer network digital television content configured to respond to a change of service by at least a first receiver from [[the]] a first broadcast service to [[the]] a second broadcast service by providing content of the second broadcast service to the first receiver over a broadband computer network, wherein the system is configured to:
remove at least some segments from a segment timeline data structure associated with the second broadcast service to produce a truncated data structure having a last segment;
access, using the first receiver and from the source of computer network digital television content, at least the last segment in the truncated data structure; 
responsive to accessing at least the last segment, replenish the truncated data structure with at least one segment from the segment timeline data structure; and
using the first receiver, present the content of the second broadcast service from the source of computer network digital television content.


15.	(Currently Amended) The digital television system of Claim 9, comprising the first receiver, wherein the system is programmed with executable instructions to:
remove at least a last “N” segments from [[a]] the segment timeline data structure associated with the second service, wherein “N” is an integer at least equal to one[[
; and
using the first receiver, present the content of the second broadcast service from the source of computer network digital television content until content from the second broadcast service is available for presentation by the first receiver.

16.	(Currently Amended) In a digital television system, a method comprising:
receiving an indication that a receiver of broadcast digital TV changes from a first service to a second service; and
responsive to the indication, enabling access of content of the second service by the receiver over a broadband computer network, wherein the method comprises:
removing segments from a segment timeline data structure associated with the second service to produce a truncated data structure having a last segment;
accessing, from the broadband computer network, at least the last segment in the truncated file;
responsive to accessing at least the last segment, replenish the truncated file with at least some segments from the segment timeline data structure; and
presenting the content of the second service from the broadband computer network.


20.	(Currently Amended) The method of Claim 16, comprising:
removing at least a last “N” segments from [[a]] the segment timeline data structure associated with the second service, wherein “N” is an integer at least equal to one[[
and
presenting the content of the second service from the broadband computer network until content from the second service is available via broadcast for presentation by the first receiver.

In the specification:
Amend the second full paragraph on page 8 as follows:
A processor may be [[a single- or multi-chip processor that can execute logic by means of various lines such as address lines, data lines, and control lines and registers and shift registers.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421